Citation Nr: 0932659	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-09 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for glaucoma, including 
as secondary to the service-connected diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
including as secondary to the service-connected diabetes 
mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, including as secondary 
to the service-connected diabetes mellitus.

6.  Entitlement to a disability rating greater than 10 
percent for diabetes mellitus, type 2.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and December 2007 rating 
decisions from the Department of Veterans Affairs (VA), 
Regional Office (RO), in Detroit, Michigan.

The appeal initially included claims for service connection 
for coronary artery disease and erectile dysfunction.  The RO 
granted service connection for coronary artery disease in an 
August 2007 rating decision and granted service connection 
for erectile dysfunction in a September 2008 rating decision.  
The Veteran was advised that these were considered to be full 
grants of benefits sought on appeal.  Because the Veteran has 
not filed a notice of disagreement pertaining to this rating 
determination, this issue is not before the Board for 
appellate review.  See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (Pursuant to 38 U.S.C. 
§ 7105, a notice of disagreement initiates appellate review 
in the VA administrative adjudication process; and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after an Statement of the Case 
is issued by VA).

The evidence of record reflects the Veteran raised a claim 
for service connection for a kidney disorder and peripheral 
neuropathy of the upper extremities during the June 2009 
Board hearing.  These claims have not been adjudicated and 
are REFERRED to the RO for appropriate action.

The claims concerning service connection for hearing loss, 
glaucoma, and hypertension and the claim for an increased 
evaluation for diabetes mellitus are being REMANDED and are 
addressed in the REMAND portion of the decision below.  These 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, 
tinnitus is causally or etiologically related to service.

2.  The Veteran's service-connected diabetes mellitus caused 
the peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).

2.  The criteria for service connection for peripheral 
neuropathy of the lower extremities have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

The Merits of the Claims

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).


Tinnitus

The Veteran seeks service connection for tinnitus.  
Specifically, the Veteran alleges the tinnitus was caused by 
acoustic trauma during service.

VA outpatient treatment records note complaints of bilateral 
tinnitus.  Furthermore, the Veteran has consistently 
described ringing in the ears.  The Veteran is competent to 
testify as to the symptoms he experienced, including the 
presence of ringing of the ears.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the Veteran has a current disability.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service treatment records fail to reflect any complaints, 
treatment, or diagnoses of tinnitus.  In fact, the February 
1967 examination performed in connection with the Veteran's 
separation from service described the ears as normal, and no 
defects or diagnoses were noted.  Although the Veteran 
reported a history of ear, nose and throat trouble on the 
February 1967 report of medical history, the physician 
clarified that this referred to a history of sinusitis and 
allergies.  

The Veteran's main contention, however, is that his exposure 
to noised during service caused his current tinnitus.  
Specifically, the Veteran testified that he was exposed to 
noise when a barge was detonated by the North Vietnamese.  
The Veteran testified that he was standing approximately 400 
feet away from the explosion and developed tinnitus directly 
afterwards.  The Veteran is competent to testify as to the 
events that he witnessed during service, including the noises 
he heard.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  See Buchanan 
v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  In fact, the 
Veteran submitted several photographs of the barge in support 
of his claim.  Therefore, the Board finds that the account of 
acoustic trauma from a barge explosion will be accepted as it 
is consistent with the circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a)

The remaining element is medical evidence of a nexus or 
relationship between the current hearing loss the noise 
during service.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the present case, none of the medical records relate the 
tinnitus to any event or incident of active service.  
However, the Veteran has consistently reported ringing of the 
ears since his service in Vietnam.  The January 2005 VA 
outpatient treatment record noted a complaint of constant 
tinnitus.  In March 2008, the Veteran testified at the RO 
that the tinnitus began directly after the explosion and 
never went away.  Similarly, the Veteran testified at the 
June 2009 Board hearing that after the explosion he could not 
hear, and when his hearing returned it was not as good and 
had a background noise of tinnitus.  The Veteran continued to 
explain the ringing or low humming was constant.

As noted above, he Veteran is competent to provide evidence 
of symptoms including ringing of the ears.  Barr, 21 Vet. 
App. at 303; Espiritu, 2 Vet. App. at  492.  The Veteran's 
testimony is found to be credible.  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally 
evaluated by a showing of interest, bias, or inconsistent 
statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the 
witness testimony.). 

Additionally, the Veteran's wife testified that the Veteran 
constantly complained of humming and ringing of his ears from 
the time they were dating and throughout their 41 years of 
marriage.  This testimony also lends credibility to the 
Veteran's report of having tinnitus since service.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, but 
such would not materially assist the Board in this 
determination.  Under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Specifically, the Veteran has a current 
diagnosis of tinnitus and a history of inservice noise 
exposure.  Although there is a lack of medical evidence which 
related the condition to service, there is competent evidence 
indicating continuous symptoms of tinnitus since service.  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied and service connection for tinnitus will be granted.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).

Peripheral Neuropathy of the Lower Extremities

The Veteran also seeks service connection for peripheral 
neuropathy of the lower extremities.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

Private medical records clearly note a diagnosis of 
peripheral neuropathy of the lower extremities.  The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

In the present case, the Veteran specifically contends his 
peripheral neuropathy is related to his service-connected 
diabetes mellitus.  The law provides that secondary service 
connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability. 

In this regard, the Veteran has a current diagnosis and the 
records clearly confirm the Veteran is in receipt of service 
connection for diabetes mellitus.  Thus, the remaining 
question is whether there is a link between the two 
disabilities.  The Veteran submitted a June 2009 statement of 
a private physician in support of his claim.  The physician 
explained the Veteran had a long standing history of diabetes 
and noted that since peripheral neuropathy was a well 
recognized complication of diabetes it was most likely caused 
by the diabetes.  Similarly, the Board notes there are 
several private hospital records that conclude with the 
diagnosis of diabetic neuropathy.  

In sum, the Veteran has a current disability, a service-
connected disability and medical evidence which generally 
links the two conditions.  While further medical inquiry 
could be undertaken to obtain a more detailed rationale for 
such a conclusion, such development would not materially 
assist the Board in this determination.  Accordingly, with 
application of the benefit-of-the-doubt rule, service 
connection for bilateral peripheral neuropathy of the lower 
extremities is granted.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).


ORDER

Service connection for tinnitus is granted.

Service connection for bilateral peripheral neuropathy of the 
lower extremities is granted. 


REMAND

A review of the record discloses further development is 
necessary prior to the adjudication of the Veteran's other 
claims.  

Concerning the claims for service connection for hypertension 
and glaucoma, there appear to be missing medical records.  
The Veteran testified that he had been seen at VA medical 
centers for his hypertension and his glaucoma as recently as 
May 2009.  The Veteran specified that he was treated at the 
Pontiac VA outpatient clinic along with the Detroit VA 
Medical Center.  These records are not associated with the 
claims file.  Additionally, the record reflects the Veteran 
was hospitalized at Crittenton Hospital and treated by Dr. 
Prada, a private physician, for his diabetes mellitus.  The 
Veteran indicated he was scheduled to see the private 
physician a week after the June 2009 hearing.  These records 
are also not associated with the claims file.  The RO records 
should attempt to obtain the records.

Concerning the claim for hearing loss, the record reflects VA 
examination is necessary.  Under the duty to assist, a 
medical examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability. 38 
C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), 
VA was to provide a medical examination as "necessary to make 
a decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has testified that he was 
exposed to acoustic trauma from a barge explosion during 
service.  In addition, he provided a January 2005 VA 
outpatient treatment record that diagnosed longstanding 
hearing loss.  The physician noted a history of noise 
exposure from service and from his occupation; however, the 
physician did not express an opinion as to the etiology of 
the hearing loss.  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Concerning the claim for an increased disability rating for 
diabetes mellitus, although the Veteran was afforded an 
examination in June 2007, this examination is too remote in 
time to address the current severity of the Veteran's 
service-connected diabetes, particularly as the Veteran 
alleged his condition had worsened during the June 2009 Board 
hearing.  Specifically, the Veteran indicated the condition 
continued to decline of the years and testified that a 
private doctor considered placing him on insulin pills.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
a Veteran was entitled to a new examination after a two year 
period between the last VA examination and the Veteran's 
contention that his disability had increased in severity) and 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination 
too remote for rating purposes cannot be considered 
"contemporaneous").

The state of the record is uncertain as to the severity of 
the Veteran's diabetes mellitus, and an updated VA 
examination is therefore needed in order to make an informed 
decision regarding the Veteran's current level of functional 
impairment and adequately evaluate his current level of 
disability. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to specify all medical care 
providers who treated him for his claimed 
conditions.  The RO/AMC shall then attempt 
to obtain and associate with the claims 
file any records identified by the Veteran 
that are not already associated with the 
claims file.  The RO/AMC should 
specifically request updated VA records 
from the VA outpatient clinic in Pontiac, 
Michigan and the Detroit VA Medical 
Center.  The RO/AMC should also request 
private records from Crittenton Hospital 
and from Dr. Prada and associate these 
records with the claims file.

2.  The RO/AMC should schedule the Veteran 
for a VA audiological evaluation to 
determine whether he has hearing loss 
which is due to noise exposure during 
service.  Any and all indicated 
evaluations, including audiometric and 
speech recognition using the Maryland CNC 
should be performed.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service treatment records and 
records of treatment for hearing loss and 
opine whether it is at least as likely as 
not (a 50 percent probability or more) 
that the Veteran has hearing loss that is 
related to his inservice acoustic trauma.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  The RO/AMC should afford the Veteran a 
comprehensive diabetes mellitus 
examination, accompanied by any clinical 
testing deemed appropriate by the 
examiner.  The claims file and a copy of 
this remand must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in any 
report generated as a result of this 
remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly records 
of treatment for diabetes and offer 
comments and an opinion as to the severity 
of the Veteran's diabetes mellitus.

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


